Defendants in error move to dismiss this appeal from an order refusing to grant a temporary injunction restraining the election board of Carter county from proceeding with the preparation of the ballots for the general election on November 4, 1924, until an election contest, then pending, be finally determined, upon the ground that the petition in error was not filed in this court within 30 days from the date of the order sought to be reviewed.
It will not be necessary to consider the grounds stated in the motion to dismiss the appeal, for the reason that the question involved in this case has become moot.
In the present suit plaintiff below, plaintiff in error here, asked for an injunction pending an election contest. The election contest was decided against plaintiff below, same as plaintiff in the injunction suit, and the judgment of the trial court was affirmed on appeal to this court. The election contest being finally determined against plaintiff in error, a reversal of the order in the injunction suit could avail him nothing. On authority of In re Guardianship of Barnett,89 Okla. 29, 213 P. 850, the appeal is dismissed.
McNEILL, C.J., and NICHOLSON, BRANSON, and GORDON, JJ., concur.